IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL PATTON,                              :   No. 65 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
DEPARTMENT OF TRANSPORTATION,               :
BUREAU OF DRIVER LICENSING,                 :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.